Citation Nr: 0122426	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1944 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  In April 2001 the veteran testified at 
a hearing at the VA Central Office in Washington, D.C. before 
the undersigned Member of the Board.


REMAND

In the May 2000 notice of disagreement the veteran reported 
that his conditions had "continually worsened" and he 
requested that the RO obtain his medical records from the 
Shreveport VA Medical Center (VAMC) and the New Orleans VAMC.  
The record reflects that the RO has yet to obtain these 
records.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete VA treatment records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability based 
solely on his service-connected varicose veins of the lower 
extremities, which are evaluated as 60 percent disabling.  In 
November 1998, a VA examiner opined that the veteran was 
"obviously unemployable because of his multiple disease 
states and his age", and that his "service-connected 
disabilities probably [were] responsible for approximately 
2/3 of his unemployability with his other disease states 
being responsible for the additional 1/3".  This statement 
does not clarify whether or not service-connected disability 
alone precludes employment.  The Board finds that the veteran 
should be scheduled for another VA examination, in order to 
obtain an opinion, with supporting rationale, as to what 
effect the veteran's service-connected varicose veins alone 
have on his ability to work.
The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The veteran's claim has not been considered under 
the amended statutes and regulations.  Therefore, the 
application must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board also notes that the veteran testified in April 2001 
that he receives Social Security disability benefits, since 
1970, based on his feet and legs.  To date, however, records 
developed by the Social Security Agency have not been 
associated with the claims folder.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
requires the VA to attempt to obtain records from other 
Federal agencies, including the Social Security Agency when 
the VA has notice of the existence of such.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for any of his service-connected 
disabilities including his varicose veins 
of the lower extremities, pes planus, 
malaria, and left inguinal hernia scar, 
since November 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
the Shreveport VAMC and the New Orleans 
VAMC.

3.  The RO should obtain from the Social 
Security Agency the records pertinent to 
the veteran's award of Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that award.

4.  Thereafter, the veteran should be 
afforded a VA vascular examination to 
determine the nature and severity of his 
service-connected varicose veins of the 
lower extremities and the impact of this 
disability on his industrial 
adaptability.  It is imperative that the 
examiner review the claims folders prior 
to the examination.  The examiner should 
render an opinion as to what effect the 
service-connected disabilities (including 
pes planus, residuals of malaria and a 
left inguinal hernia scar) have on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by reporting for a scheduled examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (2000).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


